 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     CHARLES V. REED,                                 CASE NO. C16-5993 BHS
 8
                             Plaintiff,               ORDER ADOPTING IN PART
 9          v.                                        AND DECLINING TO ADOPT IN
                                                      PART REPORT AND
10   DEPARTMENT OF CORRECTIONS,                       RECOMMENDATION
     et al.,
11
                             Defendants.
12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)
14   of the Honorable David W. Christel, United States Magistrate Judge, Dkt. 87, and
15   Plaintiff Charles Reed’s (“Reed”) objections to the R&R, Dkt. 88.
16          On August 9, 2018, Judge Christel issued the R&R recommending that the Court
17   grant Defendants’ motion for summary judgment because they are entitled to qualified
18   immunity. Dkt. 87. On August 23, 2018, Reed filed objections. Dkt. 88. On September
19   6, 2018, Defendants responded. Dkt. 89.
20          The district judge must determine de novo any part of the magistrate judge’s
21   disposition that has been properly objected to. The district judge may accept, reject, or
22


     ORDER - 1
 1   modify the recommended disposition; receive further evidence; or return the matter to the

 2   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 3          In this case, Judge Christel concludes that Defendants are entitled to qualified

 4   immunity on both of Reed’s claims. Regarding Reed’s first claim, he asserts that the

 5   Washington Department of Corrections’ (“DOC”) Hepatitis C Virus (“HCV”) treatment

 6   protocol is unconstitutional. Dkt. 8 at 3. The Court agrees with and adopts the R&R on

 7   this claim because Reed has failed to establish that the law is clearly established such that

 8   a reasonable person could have known that this protocol was unconstitutional. Although

 9   several courts have held that per se protocols denying or limiting medical treatment are

10   unconstitutional, the DOC’s protocol includes an exemption for individuals who exhibit

11   “extrahepatic manifestations of [HCV] that warrant treatment.” Dkt. 70-1 at 5. In other

12   words, even if an individuals’ biopsy score does not warrant treatment under the protocol,

13   the individual may seek the anti-viral treatment if he or she exhibits other objective

14   symptoms that could necessitate treatment. The inclusion of the exemption in the policy

15   is key to the Court’s analysis under the prevailing law. Even if the DOC’s protocol was

16   unconstitutional as deliberately indifferent to serious medical needs, Reed fails to

17   establish that clearly established law would have provided Defendants fair notice that

18   adopting a general protocol with a special exemption for individual cases would violate

19   the Constitution. In other words, the DOC protocol is not a systematic rejection of

20   medical treatment based on non-medical factors as Reed argues. Dkt. 88 at 6–7. The

21   protocol is more fairly characterized as a guideline with exceptions allowing medical

22   decisions based on individual medical needs. Therefore, the Court adopts the R&R on


     ORDER - 2
 1   this issue and grants Defendants’ motion for summary judgment on Reed’s first claim

 2   because Defendants are entitled to qualified immunity.

 3          On the other hand, the Court declines to adopt the R&R on Reed’s second and

 4   third claims. Reed objects to the R&R on these claims arguing that R&R’s conclusions

 5   are based on unfounded and incorrect factual findings. In these claims, Reed alleges that,

 6   on two separate occasions, Defendants denied his necessary medical care despite actual

 7   knowledge of symptoms indicating that his HCV infection was worsening. Dkt. 8 at 17,

 8   ¶¶ 2–3. The R&R concludes that “there is no indication [Reed] requested additional

 9   treatment during the time Defendants failed to monitor him.” Dkt. 87 at 12 (citing

10   Defendants’ brief, Dkt. 68 at 22). The evidence in the record, however, establishes that

11   on at least one occasion in early 2016 Reed requested the HCV treatment in a grievance.

12   Dkt. 8 at 9 (“I should be treated for Hepatitis C like others.”). The grievance was denied,

13   and Reed appealed stating in part as follows:

14          I’m suffering 80% loss of energy & have excruciating pain from increasing
            headaches, fatigue, dizziness, forgetfulness affecting my ability to
15          concentrate & my behavior has dramatically changed, with having
            unexplained episodes of violence. The symptoms are evident in my medical
16          file & are listed as warning signs in the HCV Support Project.

17   Id. at 10. This second level appeal was denied, and Reed appealed to the third level. In

18   denying this appeal, the grievance processor quoted Defendant G. Steven Hammond’s

19   response as follows:

20                 I reviewed your Level I and II grievance, the Investigation, and the
            responses and find them to be adequately investigated. I have read your
21          Level Ill appeal. You grieve not being provided treatment for hepatitis C.
                   As explained in the level I and II grievance responses your expressed
22          understanding of the reasoning behind the decision in your case not to


     ORDER - 3
 1          provide hepatitis C treatment at this time demonstrates misunderstanding of
            the clinical decision making in your case. The standard DOC protocol for
 2          management of hepatitis C has been followed in your case and treatment
            has been withheld at this point because the degree of your liver disease
 3          does not make treatment medically necessary at this time. You are welcome
            to discuss further the reasoning behind the clinical decision making in your
 4          case with the SCCC Infection Prevention Nurse or your primary care
            provider. Your condition will be monitored to assess if and when treatment
 5          might become medically necessary.
                    Your grievance is not supported and I concur with the level I and II
 6          grievance responses. I encourage you to work collaboratively with your
            health care providers to attain the best medically necessary care for your
 7          health conditions.

 8   Id. at 11. Thus, to the extent the R&R was based on the finding that Reed failed to

 9   request additional treatment, the R&R does not accurately reflect the record. Similarly,

10   the Court declines to adopt the conclusion that “[i]nsofar as [Reed] alleges Defendants

11   acted with deliberate indifference when they did not provide HCV checkups from

12   December 23, 2015 until January 31, 2017, he has provided no evidence to suggest he

13   requested, but was denied, treatment during that time” because it is contrary to the

14   evidence cited above. Dkt. 87 at 13.

15          Reed also objects to the assertion in the R&R that Reed “has not argued that he

16   displayed extrahepatic symptoms.” Dkt. 87 at 12. In support of this assertion, the R&R

17   cites evidence relating to a medical assessment performed in the summer of 2014. Id. at

18   13 (citing Dkt. 71 at 2). In that declaration, Reed’s treating nurse Elizabeth Eschbach

19   states that before Reed was transferred to her care in August 2014, Reed’s previous

20   provider “did not note the presence of extrahepatic manifestations.” Dkt. 71, ¶ 5. The

21   Court concludes that medical records from 2014 do not necessarily, and most likely

22   would not, reflect Reed’s symptoms in late 2015 to early 2016. Moreover, the basis of


     ORDER - 4
 1   his second and third claims are that Defendants rejected treatment despite knowledge of

 2   his outward symptoms. Dkt. 8 at 17, ¶¶ 2, 3. Thus, the Court declines to adopt any

 3   conclusion referring to Reed’s failure to either allege or argue that he did not display

 4   extrahepatic symptoms.

 5          Based on these errors, Reed objects to the R&R’s conclusion that “[t]hough failure

 6   to monitor [Reed’s] condition could constitute negligence, because Defendants had no

 7   reason to believe [Reed’s] condition was progressing faster than normal, the Court does

 8   not find that Defendants’ conduct rises past negligence and into deliberate indifference.”

 9   Dkt. 87 at 14. The Court agrees with Reed that there appears to be a question of fact

10   whether Defendants knew of Reed’s worsening symptoms and denied treatment despite

11   this knowledge. To counter Reed’s allegations on this issue, Defendants submitted the

12   declaration of Defendant Lara B. Strick, M.D (“Strick”). Dkt. 70. In that declaration, Dr.

13   Strick addresses Reed’s alleged symptoms and concludes that each symptom either does

14   not relate to HCV or is a non-specific symptom that could be associated with many other

15   conditions. Id. ¶ 5. Reed counters that he requires additional discovery to counter

16   Strick’s expert opinion and conclusions. Dkt. 78 at 11–15. The Court concludes that

17   Judge Christel should initially consider Reed’s motion to defer ruling on Defendants’

18   summary judgment to allow either limited or full additional discovery. Judge Christel

19   deferred ruling on Reed’s motion to defer because it would have been unnecessary in

20   light of his recommendation to grant Defendants’ motion for summary judgment.

21   Considering the Court’s conclusion that the findings in the R&R do not accurately reflect

22


     ORDER - 5
 1   the record, the Court will afford Judge Christel the opportunity to consider whether Reed

 2   has met his burden in requesting additional discovery.

 3          Finally, Defendants assert that at most Reed has submitted evidence to create a

 4   dispute between him and Dr. Strick as to medical opinion testimony. Dkt. 89 at 4–5.

 5   Defendants argue that this is an insufficient factual showing to overcome summary

 6   judgment. Id. at 4 (citing Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989)). The Court

 7   agrees with Defendants that if this ultimately boils down to a difference of medical

 8   opinion, then Reed has failed to meet his burden. The Court, however, recognizes that

 9   some evidence suggests that Defendants ignored Reed’s extrahepatic symptoms and

10   proceeded with the general HCV protocol. See, e.g., Dkt. 8 at 11 (“The standard DOC

11   protocol for management of hepatitis C has been followed in your case and treatment has

12   been withheld at this point because the degree of your liver disease does not make

13   treatment medically necessary at this time.”). The Court also notes that the Care Review

14   Committee rejected Reed’s request for treatment by concluding in part that Reed is

15   fortunate that his infection has not caused more harm to his body considering the length

16   of the infection and, at this point, it is more likely that he would die of other causes. Dkt.

17   42-1 at 67 (“The patient should be reassured that he only has F2 fibrosis after ~35 years

18   of the disease. Given he is 61 [years old], there is a high likelihood he will die of an

19   alternative process.”). A reasonable juror could possibly conclude that such an explicit

20   statement establishes deliberate indifference to Reed’s serious medical needs if legitimate

21   extrahepatic symptoms were presented to the committee and subsequently ignored.

22


     ORDER - 6
 1   Regardless, the Court concludes that further proceedings before Judge Christel are

 2   warranted.

 3         Therefore, the Court having considered the R&R, Reed’s objections, and the

 4   remaining record, does hereby find and order as follows:

 5         (1)    The R&R is ADOPTED in part;

 6         (2)    Defendants’ motion for summary judgment, Dkt. 40, is GRANTED on

 7                Reed’s first claim for relief regarding the DOC’s HCV protocol;

 8         (3)    The Court DECLINES to adopt the R&R on all other issues; and

 9         (4)     The matter is rereferred for further consideration of all of the pending

10                motions.

11         Dated this 13th day of November, 2018.

12

13

14
                                              ABENJAMIN H. SETTLE
                                               United States District Judge

15

16

17

18

19

20

21

22


     ORDER - 7
